                                           Case 3:18-cv-05945-VC Document 66 Filed 03/25/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         SOCIAL TECHNOLOGIES LLC,
                                   7                                                        Case No. 3:18-cv-05945-VC (DMR)
                                                        Plaintiff,
                                   8
                                                 v.                                         NOTICE OF FURTHER SETTLEMENT
                                   9                                                        CONFERENCE AND SETTLEMENT
                                         APPLE INC.,                                        CONFERENCE ORDER
                                  10
                                                        Defendant.                          Re: Dkt. No. 64
                                  11

                                  12          TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          The above matter was referred to Magistrate Judge Donna M. Ryu for settlement purposes.

                                  14   You are hereby notified that a further settlement conference is scheduled for October 28, 2019 at

                                  15   11:00 a.m., in Courtroom No. 4, Third Floor, at the U.S. District Court, 1301 Clay Street,

                                  16   Oakland, California 94612.

                                  17          If all parties, counsel, and other mandatory attendees are not available on the above date,

                                  18   counsel shall notify the court in writing within 2 business days. The parties should be mindful of

                                  19   any time limits set by the judge to whom the case is assigned. If written notice is not provided

                                  20   within 2 business days, the settlement conference date as stated above shall remain in effect.

                                  21          Parties shall comply with the requirements and procedures set forth in this court’s Notice

                                  22   of Settlement Conference and Settlement Conference Order dated January 10, 2019. [See Docket

                                  23   No. 55.] No later than ten days prior to the further settlement conference, the parties shall submit

                                  24   supplemental Exchanged Settlement Conference Statements and Confidential Settlement Letters.

                                  25   A hard copy of each document shall be LODGED (not filed) with the U.S. District Court Clerk's

                                  26   Office in Oakland, located at 1301 Clay Street, Suite 400S, 4th Floor, Oakland, California 94612.

                                  27   The documents shall be submitted in a sealed envelope addressed to Magistrate Judge Ryu and

                                  28   prominently marked "FURTHER SETTLEMENT CONFERENCE DOCUMENTS - DO NOT
                                           Case 3:18-cv-05945-VC Document 66 Filed 03/25/19 Page 2 of 2




                                   1
                                       FILE." In addition to the hard copy version, an electronic copy shall be submitted to
                                   2
                                       DMRsettlement@cand.uscourts.gov.
                                   3

                                   4
                                              IT IS SO ORDERED.
                                   5
                                       Dated: March 25, 2019
                                   6                                                 ______________________________________
                                   7                                                 DONNA M. RYU
                                                                                     United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                  2
